DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e. claim(s) 1-10) without traverse in the reply filed on 01/19/2022 is acknowledged. Claim(s) 11-20 is/are withdrawn as being drawn to nonelected groups. Accordingly, claim(s) 1-10 is/are examined herein.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities: 
Claim 10, “cobalt chromium,” should be changed to --cobalt, chromium,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the runner is deformable upon being heated” which is indefinite. The language states a result obtained, does not provide a clear cut indication of the scope of the subject matter covered by the claim, and one of ordinary skill in the art would know from the language what structure is encompassed by the claim. Additionally, Applicant’s specification (i.e. [0015] and original claim 6 of applicant’s published application) fails to disclose the specific structure/composition in the runner that allows the runner to have the claimed result/capability. Can all runners be deformed upon being heated? See MPEP § 2173.05 (g). 
Claim 7 recites “the runner provides a same amount of support before and after being deformed” which is indefinite. The language states a result obtained, does not provide a clear cut indication of the scope of the subject matter covered by the claim, and one of ordinary skill in the art would know from the language what structure is encompassed by the claim. Applicant’s specification (i.e. [0015] and original claim 7 of applicant’s published application) fails to disclose the specific structure/composition in the runner that allows the runner to have the claimed result/capability. Can all runners provide a same amount of support before and after being deformed? When runners do not provide a same amount of support before and after being deformed? See MPEP § 2173.05 (g).
Claim 10 contains the trademark/trade name ‘inconel’.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe nickel-chromium-based superalloys (See https://en.wikipedia.org/wiki/Inconel) and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel (EP 2022622A1 – of record).
Regarding claim 1, Daniel discloses a system (support) for supporting an object (component) created by additive manufacturing (Abstract, P0001-0002, 0011-0013) comprising:
 the object (50: P0028, Fig. 3); and
a frame (frame 52) forming a shape at least partially surrounding the object (P0028-0029, Fig. 3) having:
at least one strut (outer strut/bar of the frame 52: P0028-0029, 0032, Fig. 3); and
a runner (inner strut(s) 54a-f) having a first and second end, the first end integrally connected to the at least one strut and the second end removably attached to the object (P0021, 0028-0029, 0038, 0046, Fig. 3).

    PNG
    media_image1.png
    344
    525
    media_image1.png
    Greyscale

Regarding claim 2, Daniel further discloses wherein the at least one strut has a form of any one, or any combination, of straight, curved, or angled struts (the outer strut/bar of the frame 52 is/are shown as having a straight and/or angled form: Fig. 3). Additionally, Daniel further discloses that the form of the frame is modifiable (P0028, 0032) and a person having ordinary skill in the art would have readily recognized that straight, curved, or angled struts is/are the logical options available from the limited number of options of structs. 
Regarding claim 5, Daniel further discloses wherein the runner (54a-f) has a form of any one, or any combination, of a curved, coiled, flat, clocked, or angled runner (P0021, 0033-37, 0041, Fig. 3). Additionally, Daniel further discloses that the form of the runner (inner struts 54a-f) is modifiable (P0028). 
	Regarding claim 6, Daniel further implicitly discloses/suggests wherein the runner (54a-f) is deformable upon being heated (the inner strut(s) 54a-f is/are expanded/contracted/tensioned via their inherent thermal coefficient of expansion and/or elasticity/flexibility upon being heated during the manufacturing and/or thermal treatment following manufacturing so as to avoid stresses/deformation in the component due to heat: P0011-0021, 0029, 0033, 0044, 0048). Additionally, since the taught internal strut(s) and claimed/disclosed runner are substantially identical in structure and produced by substantially identical processes, the taught runner is intrinsically capable of being deformable upon being heated. See MPEP §§ 2112.01 I and 2114 I-II. 
Regarding claim 7, Daniel further implicitly discloses/suggests wherein the runner provides a same amount of support before and after being deformed (the inner strut(s) 54a-f provide the same amount of support to the object before and after being expanded/contracted/heated because they are not disclosed as being removed/melted/broken from component after being expanded/contracted/heated and the competent is successfully produced without thermal stresses/deformations after being heated thanks to the proper supporting of the component provided by the disclosed strut/support: P0012, 0014, 0021). Additionally, since the taught internal strut(s) and claimed/disclosed runner are substantially identical in structure and produced by substantially identical processes, the taught runner is intrinsically capable of providing a same amount of support before and after being deformed. See MPEP §§ 2112.01 I and 2114 I-II. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel  as applied to claim 1, and further in view of Mannella (US 20120018926 – of record), Eggers (US 20100228369) and/or Barth (US 20190263070).
  Regarding claims 3-4, Daniel fails to disclose wherein the runner (54a-f) further comprises a first circumference and a second circumference in the embodiment of Fig. 3. 
However, Daniel further discloses the form of the inner strut(s) 154a-f is modifiable (P0028), discloses a pillar/tubular form for at least one of the inner struts 154a-f (P0035, 0041; wherein pillar/tubular form implies/suggests cylindrical shape/form), and discloses to provide different dimensions along the length the inner strut(s) for benefit(s) of providing weak points and/or facilitating/simplifying their detachment/removal at the weak points (P0038 and Fig. 4).
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Mannella discloses a system comprising an object (12) and a frame (14) including at least one strut (16) and a runner (18) substantially as claimed by applicant in claim 1 (P0016, 0028-0029, Figs. 1-2). Thus, Mannella can be applied in addition or in lieu of Daniel. Mannella further shows/suggests the technique of providing the runner (18) a first circumference (circumference/size of 18 adjacent to 16) and a second circumference (circumference/size of 18 adjacent 12), wherein the second circumference is different and smaller than the first circumference for the benefit(s) of  facilitating/enhancing separation/breaking of the runner (P0029, Fig. 2).

    PNG
    media_image2.png
    289
    415
    media_image2.png
    Greyscale

In the same field of endeavor, supports for supporting an object created by additive manufacturing, Eggs discloses the technique of providing a runner (connection structure 125 + 126) a first circumference (1214) and a second circumference (1210; wherein the connection structure can be cylinder instead of the shown bar shape, and therefore, it can have a circumference/diameter instead of width), wherein the second circumference is different and smaller than the first circumference for the benefit(s) of creating a weak point via the second circumference and facilitating/enhancing separation of the support and the object (P0086, Fig. 13).
In the same field of endeavor, supports for supporting an object created by additive manufacturing, Barth discloses the technique of providing a runner (42) a first circumference (46 having a first average diameter or cross-sectional area) and a second circumference (48 having a second average diameter), wherein the second circumference is different and smaller than the first circumference for the benefit(s) of creating a weak point via the second circumference and facilitating/enhancing separation of the support and the object (P0063-0068,  claim 6, Fig. 2-3)
Since Daniel teaches to modify the shape of runners to provide weak points and/or facilitating/simplifying their detachment/removal at the weak points (as above), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Daniel in view of Mannella, Eggs and/or Barth by making the runner with a cylindrical shape and providing the runner a first circumference and a second circumference along its length such that the second circumference is different and smaller than the first circumference for the benefit(s) for the benefit(s) of creating a weak point via the second circumference and facilitating/enhancing separation of the runner from the object via the second weaker/smaller circumference. See MPEP §§ 2143 I C, 2143 I G, 2144.04 IV B, and/or 2144 II.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel as applied to claim 1, and further in view of Huang (US 20190351612) and/or Fontana (US 20180304360).
Regarding claim 8, Daniel further discloses to include a fixture (locating feature capable of being an alignment fixture) located on a portion of the frame and configured to be interacted with by an operator (the locating feature capable of interacting with an operator/machine to enable alignment and fixing of the frame to the machine during subsequent treatments: P0045).
If applicant disagrees with Examiner’s interpretation of Daniel’s locating feature, then, in the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Huang discloses the technique of incorporating a fixture (handle/feature) on a portion of a support frame, the fixture (handle/feature) configured to be interacted/gripped with by an operator (robotic arm and/or operator) for the benefit(s) of facilitating/automatizing handling and/or conveyance (P0009-0010, 0031-0033, Fig. 7). 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Fontana discloses the technique of incorporating a fixture (2106) on a portion of a support frame (2104), the fixture (2106) configured to be engaged/gripped with by an operator (robotic end effector or operator) for the benefit(s) of facilitating/automatizing handling and/or conveyance (P0004, 0331-0333, Fig. 21). 
Since Daniel further discloses/suggests to fix the frame to a tool via a fixture (P0047), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Daniel in view of Huang and/or Fontana by including/forming a fixture on a portion of the frame and configured to be interacted with by an operator for the benefit(s) of forming the fixture integrally with the frame and/or facilitating/automatizing handling and/or conveyance as suggested by Huang and Fontana. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel  as applied to claim 1, and further in view of Mannella (US 20120018926 – of record), Fontana (US 20180304360) and/or Doherty (US 20160221264).
Regarding claim 9, Daniel fails to disclose the frame further comprises a negative having an opposite shape of the object.
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Mannella discloses/suggests the technique of incorporating to a frame (114) a negative (shell 142) having an opposite shape of the object (P0030-0031,  Fig. 3) for the benefits of improving surface finish and/or reducing finishing steps (P0031, 0038). 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Fontana discloses/suggests the technique of incorporating to a support frame (2104) a negative (interface layer 2112) having an opposite shape of an object (2102) (P0169, 0336, Fig. 21) for the benefits of providing/enhancing mechanical support (P0174). 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Doherty discloses/suggests the technique of incorporating to a support frame (143) a negative (wall 141) having an opposite shape of an object (120) (P0041-0042, Fig. 3) for the benefits of improving surface finish and/or reducing finishing steps (P0041).
Since Daniel discloses that the shape of frame is modifiable (P0028) and a person having ordinary skill in the art would have known/recognized that the shape of frame/support is adjusted based on the shape of the object, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Daniel in view of Mannella, Fontana, and/or Doherty by incorporating to the frame a negative having an opposite shape of the object for the benefits of enhancing mechanical support, improving shaping and surface finish and/or reducing finishing steps. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel as applied to claim 1, and further in view of Fontana (US 20180304360).
Regarding claim 10, Daniel is silent about the material used for the frame. 
In the same field of endeavor, supports for supporting an object created by additive manufacturing (abstract), Fontana discloses/suggests a support frame (support enclosure 2104: P0331-0333 and Fig. 21), wherein the frame/enclosure can be made of a material comprising any one or a combination of stainless steel, titanium, nickel, or aluminum (P0070, 0074, 0076, 0174, 0333). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Daniel in view of Fontana by using stainless steel, titanium, nickel, aluminum, or a combination thereof as the material for the frame for the benefit(s) of providing/enhancing properties such as stiffness, strength, stability, etc. desirable in support frames. See MPEP §§ 2143 I C, 2143 I G, and/or 2144 II. In addition, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Lyons (US 20170136544) discloses a system comprising an object (500) and a frame (501) including at least one strut (514) and a runner (608) substantially as claimed by applicant in claim 1 (P0078-0079, Fig. 6). Thus, Lyons can be applied in addition or in lieu of Daniel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743